DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I directed to claims 1-3 in the reply filed on 18 November 2021 is acknowledged. Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3-type crystal structure” in lines 3-4, but it is unclear if the claim is limited to the BiF3 crystal structure or if the claim is open to other crystal structures beyond BiF3 and if the claimed thermoelectric conversion material is not limited to that crystal structure, it is unclear which crystal structures read on the claimed crystal structure and which do not.
See MPEP 2173.05(b):
E."Type"
The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parteCopenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parteAttig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).

As such, the scope of claim 1 cannot be determined and is rendered indefinite. Claims 2 and 3 are likewise rendered indefinite by depending from indefinite claim 1.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following prior art is considered the closest prior art of record uncovered during a search of the claimed invention:
The prior art of Peled et al (US 2017/0162864) teaches a metal alloy composition in paras [0122]-[0124] of the general formula MxA where M is an alkali 3Bi as an example
The prior art of Kanatzidis et al (US 6,312,617) teaches a thermoelectric material of the formula AnMmM’nQ2n+m in Column 2 Lines 38-64, where A is an alkali metal such as lithium, M is a metal such as germanium, and M’ is a divalent transition metal such as bismuth.
However, the prior art of record does not teach or make obvious each and every limitation of claim 1 and dependent claims 2-3. Specifically, the prior art of record does not teach a thermoelectric conversion material comprising a composition represented by the chemical formula Li3-aBi1-bGeb, wherein the thermoelectric conversion material has a BiF3-type crystal structure and has a p-type polarity, and wherein any one of the following formulas (I) to (III) is satisfied: 0 ≤ a ≤ 0.0003, and -a + 0.0003 ≤ b ≤ 0.108 (I); 0.0003 ≤ a ≤ 0.003, and 0 ≤ b ≤ 0.108 (II); and 
    PNG
    media_image1.png
    19
    629
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726